Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 1 of 11

INDEX OF EXHIBITS
Exhibit A, Board Resolution (Nov. 21, 2019) .....ccccccceccceeecseseeseeseceueueeueeaueneceneneny 1
Exhibit B, Board Meeting Minutes (Dec. 1, 2019) ..ic.icccccecessssesanseeeeseecseeceecaneenenes 3
Exhibit C, Brannen Contract Amendment (Mar. 10, 2020) .......cccecceesseseeeseeneeetenesecus 6

Exhibit D, Brannen Email to Koller (Apr, 17, 2020) ........ccccccceesssceseeseeeeeeecausvenvesess 8

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 2 of 11

Executive Director and Managing Attorney Agreement

Come now the Community Environmental Legal Defense Fund (CELDF), a
Pennsylvania nonprofit corporation, and Daniel E. Brannen Jt., currently Managing
Attorney of CELDF, both of whom hereby execute this Agreement on the terms
herein:

The parties both acknowledge: Whereas Mr. Brannen has been a contract attorney fot
CELDF since about 2001, and Managing Attorney since about 2017; and

Whereas the Board of Directors of CELDF appointed Mr. Brannen as Executive
Director (AD) of CELDF on 29 October 2019 for a transitional period; and

Whereas Mr. Brannen resigned from the position of ED on 20 November 2019, and
the Board accepted that resignation under a written agreement that also provided for
Mr. Brannen to continue as Managing Attorney through 31 December 2019; and

Whereas, after accepting Mr. Brannen’s resignation, the Board adopted a Resolution
to dissolve CELDF and wind up its affairs; and

Whereas, after adopting the dissolution Resolution, the Board asked Mr. Brannen to
accept teappointment as ED; and

Whereas, because the dissolution Resolution looks reasonable to Mr. Brannen under
the circumstances, including all of those documented in that Resolution and others:

- Therefore, in consideration of the mutual promises contained in this Agreement, the
patties agree as follows: .

1. Mr. Brannen agtees to be teappointed as ED, and to serve as ED and
Managing Attorney through the process of dissolving CELDF to the final
point of its filing Articles of Dissolution with the Commonwealth of
Pennsylvania. The Board will accomplish this reappointment by Resolution,

2, CELDF agrees to compensate Mr. Brannen as a salaried employee, $65,000
annually for his tole as Managing Attorney, and $35,000 annually for his role as
ED (a part-time role not requiting full-time work), effective on 1 December
2019.

3. CELDF agtees to release Mr. Brannen from any and all claims and actions of
any kind that CELDF has, known ot unknown, against Mr. Brannen for

Page 1 of 2

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 3 of 11

anything he has done or not done from the very first day of his work for
CELDF until his very last day of work for CELDF.

4. CELDF agrees to defend, hold harmless, and indemnify Mr. Brannen for and
from any and all claims and actions of any kind pursued against CELDE or Mt,
Brannen for anything he has done or not done from the very first day of his
work for CELDF until his very last day of work for CELDF, including,
without limitation, that if Mr. Brannen himself is the subject of any claims or
actions of any kind for such work, CELDF will pay Mr. Brannen’s costs and
reasonable attorneys’ fees for defending against such claims and actions.

5. The parties agree that the provisions of paragraphs 3 and 4 do not apply to
malpractice claims (if any) by CELDF against Mr. Brannen that Rule 1.8(h) (1)
of the Pennsylvania Rules of Professional Conduct do not allow Mr. Brannen
to limit prospectively, or to malpractice claims (if any) by CELDF against Mr.
Brannen that Rule 1.8(h)(2) of the Pennsylvania Rules of Professional Conduct
do not allow Mr. Brannen to settle retrospectively without CELDF having
adequate time for advice from independent counsel.

Agreed to this 21° Day of November 2019.

Daniel EF’ Brannen Jr.

Signed on behalf of CELDF by the Board of Directors:

(Tee. Whboan.

Tammy Belinglef, Esq. Chair’ Board of Directors

SS all

Fd Wells, Member, Board of Ditectors

Fred Walls, Member, Boatd of Ditectors

 

Page 2 of 2

 

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 4 of 11

MINUTES

Board of Directors
Community Environmental Legal Defense Fund, Inc.
Sunday, December I , 2019 at 4:00 p.m. EST (By Teleconference Call)

Present:
Tammy Belinsky, Board Member
Fred Walls, Board Member
Ed Wells, Board Member
Dan Brannen, Executive Director/Managing Attorney
Thomas Linzey, Senior Counsel

Board Member Belinsky opened the meeting at 4:05 p.m. EST.
Business:
Discussion about Dissolution vs. Continuing to Try to Reach a Settlement

Brannen opened the conversation by surveying the activity of the last two weeks,
summarized how the decision to ask Thomas Linzey and Mari Margil to resign was arrived at,
and how Dan believed that a settlement agreement by the Board was still the best path, rather
than dissolution. Linzey further explained how that process had unfolded, and Brannen and
Linzey offered their general thoughts on the process of dissolution, how to terminate ongoing
cases, and how the Attorney General might or might not have a role in dissolution.

Board Member Belinsky spoke about how we should be exploring all options, and that
we should be talking to the Community Rights Networks (CRN’s), getting them ready for some
kind of transition. Belinsky spoke about how CELDF simply is not sustainable, and that the
CRN’s may not be sustainable either.

Board Member Walls explained that he was uneasy about the resignations from Linzey
and Margil, because of the new organization being created and their role in it. He asked whether
the Board could just do a settlement with Linzey instead of doing the dissolution process.

Board Member Belinsky reiterated her support for the dissoiution process and moving
forward to dissolve the corporation. Board Member Wells also announced his support for the
dissolution process, stating that he was in favor of either the CRN’s or a new organization
continuing the work.

Board Member Belinsky spoke about how this could be a “new start” for the
organization, spinning off several other groups, to carry out the work.

Linzey raised the issue of why Brannen was so opposed to the dissolution process, to the
point of reversing his decision to resign a week ago.

Brannen announced that he was committed to resigning as Executive Director, and left
the call.

Board Members Wallis addressed Linzey’s comments about CELDF needing to move on,
as it was, in Linzey’s opinion, incapable of changing to fill the needs that are emerging in this
area. He asked whether the whole situation was toxic, and how the Board ever fixes that.

Page 1 of 3

 

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 5 of 11

Selection of Executive Director

 

Board Member Belinsky explained that with Brannen’s resignation as Executive
Director, that the Board needed to appoint a new Executive Director. She stated that she and
Thomas had spoken to Karen Breslin. Linzey stated that he didn’t think that she would be a good
choice, as she expressed reservations about dissolving the organization.

Linzey reaffirmed that he was willing to serve as Executive Director to assist with the
dissolution process. Board Member Belinsky stated that she didn’t have the time to serve in that
role.

Board Member Belinsky made a motion that the Board appoint Thomas Linzey as the
new Executive Director for the organization. Board Member Wells seconded the motion and
called for a vote,

VOTE
Belinsky — Yes
Wells — Yes
Walls ~ Yes

Motion to appoint Thomas Linzey as the new Executive Director was adopted 3-0 by a
unanimous vote.

Mari Margil’s Severance Agreement

 

Board Member Belinsky explained the need for the Board to approve Mari Margil’s
severance agreement.

Margit was brought onto the call to talk to the Board about some specific changes to her
severance agreement. The Board asked Margil to make those changes. Board Member Belinsky
then made a motion to approve the agreement, with those changes. Board Member Wells
seconded the motion and asked for a vote.

VOTE

Belinsky: Yes
Wells: Yes
Walls: Yes

Motion to approve Margil’s severance agreement with the small changes discussed on the
call was approved by a unanimous, 3-0 vote.

Margil was to make those changes to the severance agreement and circulate to Walls and
Weils, for signature, and then send that severance agreement back to Belinsky.

Appointing a President

Board Member Belinsky explained the need for the Board to have a President. Linzey
explained that if Wells resigns, the Board must be able to appoint a new board member to fill his

Page 2 of 3

 

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 6 of 11

seat. Linzey also explained that a five member operating board would be preferable, which
would mean finding three new board members. To do that, pursuant to the Bylaws, means that
the President must maintain a list from which the Executive Director appoints.

Board Member Wells made a motion to appoint Board Member Belinsky as President.
Board Member Walls seconded the motion and asked for a vote.

VOTE

Belinsky: Yes
Wells: Yes
Walls: Yes

The motion to appoint Belinsky as President of the organization was adopted unanimously by a
3-0 vote.

Dissolution Steps

Linzey raised the issue of several dissolution-related activities that must be taken. Those
include the running of two advertisements in Franklin County, Pennsylvania newspapers; and
working with Emelyn to prepare the public statement on dissolution.

Board Member Walls asked about Board review of both. Linzey stated that he would
circulate the language for the advertisements right after the call, and that once Emelyn was done
with the public statement, that the statement would be circulated back to the Board for approval.

The Board generally approved the taking of these steps.

Board Member Belinsky volunteered to be the go-between between Linzey and Stacey
Schmader, for documents and other materials necessary for the dissolution process to move
forward. Linzey promised to prepare a dissolution plan and circulate to the Board. Belinsky
agreed to get the Directors and Officers’ insurance information from Schmader.

Next Meeting

The Board agreed to set a next meeting for the following Sunday, December 8", at 4:00
p-m. Eastern, using the same call-in number and passcode.
Board Member Belinsky adjourned the meeting at 4:49 p.m. EST.

Page 3 of 3

 

 
 

Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 7 of 11

CONTRACT AMENDMENT — MANAGING ATTORNEY

WHEREAS, the Board of Directors of the Community Environmental Legal Defense Fund
entered into a contract with Dan Brannen on November 24, 2019, providing compensation to
Brannen for his employment as Executive Director and Managing Attorney of the organization:
and |

WHEREAS, after Brannen’s resignation from the position of Executive Director, the Board of
Directors agreed to provide compensation to Brannen on a contractor basis, at the same level of
compensation as previously agreed, but now recognizes that the original contract did not provide
aterm of employment, even though the Board intended for the contract to be an annual
agreement; and.

WHEREAS, ata duly held Board meeting on February 27, 2020, the Board of Directors voted to
approve the general terms of Brannen’s Contract, to amend and clarify the earlier agreement; and

WHERILAS, the Community Environmental Legal Defense Fund now enters into this Contract
Amendment with Brannen to amend and clarify the original contract as to term and conditions:

THEREFORE, the undersigned parties agree:

I. That Brannen shall be compensated at an annual rate of $65,000, payable in equal
monthly installments for a period to extend through December 31, 2020.

2. That Brannen’s duties shall be to continue to supervise all contract lawyers. pursuant to

the Legal Defense Fund’s written policy concerning “Litigation Responsibility, Conduct,

and Managetnent, which policy is incorporated herein.

That the Board envisions that Brannen’s contract should be renewed annually, as it has

routinely been renewed for the past two decades; however, in the event of non-renewal

after December 31, 2020, the Legal Defense Fund agrees te pay Brannen a cancellation

fee equal to three months of compensation as provided by this agreement.

4, Thal Brannen may cancel this Contract at any time for any reason upon thirty (30) days’
notice to the Legal Defense Fund,

5. That the Legal Defense Fund may only cancel Brannen‘s contract prior to December 3},
2020 for just cause.

6. That all parties acknowledge that they have had sufficient opportunity to consult with
attorneys of their choosing prior to the signing of this Contract Amendment,

fad

 

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 8 of 11

 

4 That except as amended and vlarHied by this Contract, the Crotract pcevlousiy sluned fy
Rranaen and the Legal Defense fund on November 24. 2019 is hereby again affirmed
and mitilivd,

«

Agyeed ta this 0" Day af Mares ann,

Signed for dr. Brannen:

A ee a emanate onsene eee mmm ae

Daniel Ev Brennen deo
Signed on behalf of CELDF by the Beard af Directors and Exeentive Director:

4%

Famm Beligsny. Psy. Chale, Hoard of Directors
ne * ?
be ; i

ro
Ae

Wells, Mecho. Board of Directors

 

 

'

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 9 of 11

Gmail - FW: CELDE 4/27/20, 10:19 PM

 

 

 

FW: CELDF

David Koller <davidk@phillyhometownlawyer.com> Fri, Apr 17, 2020 at 5:09 PM
To: Terry Lodge <tjlodge50@yahoo.com>, Stacey Schmader <staceysch@gmail.com>, Chad Nicholson
<ctnicholson@gmail.com>, Kai Huschke <kaihuschke@gmail.com>, Markie Miller <markie67@gmail.com>,
"clatterms@gmail.com" <clatterms@gmail.com>, Michelle Sanborn <michelle706988@gmail.com>, crystal Jankowski
<crys.jankowski@gmail.com>, "falkwilt@gmail.com" <falkwilt@gmail.com>, "karen@syrenalaw.com"
<karen@syrenalaw.com>, "kakelley436@gmail.cam" <kakelley436@gmail.com>, Tish <tishodell@gmail.com>, Lindsey
Schromen-VWawrin <Lindsey @shearwaterlaw.com>

 

David M. Koller

Kelfer Law

2043 Locust Street, Suite 1B
Philadelphia, PA 19103

Phone 215-548-8917

Fax 215-576-0826
davidk@phillyhomeiownlawyer.com

www. phillyhometownlawyer.com

From: Daniel E Brannen Jr [mailto:dobrannen@brannenlawlic.com]
Sent: Friday, April 17, 2020 5:05 PM

To: David Koller <davidk@phillyhometownlawyer.com>

Subject: Re: CELDF

Mr. Koller-- | am attaching my February and March invoices, which Stacey already has. | also am attaching my
contract. CELDF is currently in breach of my contract by failing to pay these two invoices. And | will submit my April

invoice in due course around May 1.

My contract is for the same total compensation as last year for the same work. | have stood and remain ready, willing,
and able to do my job. Your clients have no authority to terminate my contract. And they have no authority to diminish
if by refusing to work with me,

httes://mail. google, com/mail/u/O7ik=f6 2a2cce54 &view=pt&search=...msg-f%3A16642555 270269395 25&simpl=msg-f%3A1664255527026939625 Page 1 of 3

 

 
Case 1:20-cv-00067-JPW-KM Document 53-2 Filed 05/08/20 Page 10 of 11

Gmail - FW: CELDF 4/27/20, 70:18 PM

If your clients make the legal and ethical decision to stand down, then | am happy to continue working with them as
CELDF goes forward after the settlement is final. If instead your clients continue in their current posture with me, | will
have a lot more to say, and will be happy to discuss it with you.

Please inform your clients they are on notice to maintain all emails, communications, documents, and other evidence
of ail kinds from the past three years forward that refer to me or my work for CELDF.

| have no intention of stopping my work or resigning from CELDF. Thank you. --Dan

On 4/17/2020 12:52 PM, David Koller wrote:

Dear Mr, Brannen
| am writing on behalf of Ms. Schmader.
Gan you please send to me detailed invoices for the February and March 20207

Also, can you please refrain from any further work on behalf cf your CELDF, As you know, the parties
reached a settlement on February 20, 2020 of the lawsuit and there is no need at this time for you to
perform any further work or submit any more invoices.

Related to that, and to facilitate the finalization of the settlement so as not to complicate matters further,
my clients will not be responding to any communication that they receive from you.

If you have any questions or wish to discuss this, please let me know.
Thank you.

David M. Koller

Koller Law

2043 Locust Street, Suita 1B
Philadelphia, PA 19103
Phone 215-545-8917

Fax 215-575-0826

https://mail.google.com/mail/u/O?ik=f62a2eces 4 &view=pt&searchs.,.msg-f%3A1664255527026939525asimpl=msg-f%3A1664255527026939525 Page Zof 3

 

 
Case 1:20-cv-00067-JPW-KM

Gmail - FW: CELDF

davidk@phillyhometownlawyer.com

www.phillynometownlawyer.com

Daniel E. Brannen Jr.
Brannen Law LLC

3 Caliente Road, #5

Santa Fe NM 87508
telephone 505.466.3830

website www.brannenlawile.com

Confidentiality Notice

Document 53-2

Filed 05/08/20 Page 11 of 11

4/27/20, 10:19 PM

The information contained in this electronic communication and any document attached hereto or
transmitted herewith is attorney-client privileged, work product, or otherwise confidential
and intended for the exclusive use of the individual or entity named above. If the reader of
this message is not the intended recipient or the employee or agent responsible for, delivering
it to the intended recipient, you are hereby notified that any examination, use,
dissemination, distribution, or copying of this communication or any part thereof is strictly
prohibited. If you have received this communication in error, please immediately notify the
sender by telephone or reply e-mail and destroy this communication. Thank you.

 

5 attachments

ay Brannen Scanned Final Contract - 4_10_2020.pdf

=! 261K

Contract_BrannenHire_11_21_2019.pdf
101K

j Invoice-March2020.pdf
43K

 

 

a Invoice-Feb2020.pdf
43K

ey Resolution_BrannenHite_11_24 2019.pdf

B9K

https://mail.googie.com/mail/u/O?ik=f6 2a2cce54 &view=pt&searchs,..msgq-f%3A166425552702693952 5&asimpl=msg-/%3A16642555270 26939525

Page 3of 3

 

;
{
:
|
:

 
